Name: Commission Regulation (EU) NoÃ 664/2011 of 11Ã July 2011 amending Regulation (EC) NoÃ 1013/2006 of the European Parliament and of the Council on shipments of waste to include certain mixtures of wastes in Annex IIIA thereto Text with EEA relevance
 Type: Regulation
 Subject Matter: environmental policy;  cooperation policy;  trade policy;  deterioration of the environment
 Date Published: nan

 12.7.2011 EN Official Journal of the European Union L 182/2 COMMISSION REGULATION (EU) No 664/2011 of 11 July 2011 amending Regulation (EC) No 1013/2006 of the European Parliament and of the Council on shipments of waste to include certain mixtures of wastes in Annex IIIA thereto (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1013/2006 of the European Parliament and of the Council of 14 June 2006 on shipments of waste (1), and in particular point (c) of Article 58(1) thereof, Whereas: (1) Finland submitted a request to the Commission that mixtures of wastes classified under Basel entries B3040 and B3080 be considered for inclusion in Annex IIIA to Regulation (EC) No 1013/2006. (2) The United Kingdom submitted a request to the Commission that mixtures of wastes classified under Basel entry B3020 be considered for inclusion in Annex IIIA to Regulation (EC) No 1013/2006. (3) The Commission received comments from Belgium, Czech Republic, Denmark, Germany, Italy, Luxembourg, Netherlands, Austria, Poland, Portugal, Romania, Slovenia, Finland and Sweden with regard to the acceptability of mixing waste corresponding to different indents or sub-indents of Basel entries B1010, B2010, B2030, B3010, B3020, B3030, B3040 and B3050 to be considered for inclusion in Annex IIIA to Regulation (EC) No 1013/2006. Taking into account those comments, the Commission selected a list of mixtures of wastes classified under one single Basel entry for inclusion in Annex IIIA to Regulation (EC) No 1013/2006. (4) The Commission assessed the requests by Finland and the United Kingdom and the comments of Member States and on the basis of that assessment, a list of mixtures of wastes classified under individual Basel entries for inclusion in Annex IIIA to Regulation (EC) No 1013/2006 was selected. (5) It is important to clarify which procedures are applicable to shipments of mixtures of wastes classified under one single Basel entry. In order to allow the export of some of those mixtures of wastes to countries to which Decision C(2001) 107/Final of the OECD Council concerning the revision of Decision C(92) 39/Final on control of transboundary movements of wastes destined for recovery operations (the OECD Decision) does not apply using the general information requirements laid down in Article 18 of Regulation (EC) No 1013/2006, a transitional period for those countries is necessary before they can inform the Commission, whether relevant mixtures of wastes may be exported to that country and of the applicable control procedure, if any. (6) Regulation (EC) No 1013/2006 should therefore be amended accordingly. (7) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Article 39 of Directive 2008/98/EC of the European Parliament and of the Council (2), HAS ADOPTED THIS REGULATION: Article 1 Annex IIIA to Regulation (EC) No 1013/2006 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. However, in the case of exports to countries to which the OECD Decision does not apply, point 3 of Annex IIIA to Regulation (EC) No 1013/2006, as amended by this Regulation, shall apply as of 1 August 2012. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 July 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 190, 12.7.2006, p. 1. (2) OJ L 312, 22.11.2008, p. 3. ANNEX Annex IIIA to Regulation (EC) No 1013/2006 is amended as follows: (1) point 2 is replaced by the following: 2. The following mixtures of wastes are included in this Annex: (a) mixtures of wastes classified under Basel entries B1010 and B1050; (b) mixtures of wastes classified under Basel entries B1010 and B1070; (c) mixtures of wastes classified under Basel entries B3040 and B3080; (d) mixtures of wastes classified under (OECD) entry GB040 and under Basel entry B1100 restricted to hard zinc spelter, zinc-containing drosses, aluminium skimmings (or skims) excluding salt slag and wastes of refractory linings, including crucibles, originating from copper smelting; (e) mixtures of wastes classified under (OECD) entry GB040, under Basel entry B1070 and under Basel entry B1100 restricted to wastes of refractory linings, including crucibles, originating from copper smelting. The entries referred to in points (d) and (e) shall not apply for exports to countries to which the OECD Decision does not apply.; (2) the following point 3 is added: 3. The following mixtures of wastes classified under separate indents or sub-indents of one single entry are included in this Annex: (a) mixtures of wastes classified under Basel entry B1010; (b) mixtures of wastes classified under Basel entry B2010; (c) mixtures of wastes classified under Basel entry B2030; (d) mixtures of wastes classified under Basel entry B3010 and listed under Scrap plastic of non-halogenated polymers and copolymers; (e) mixtures of wastes classified under Basel entry B3010 and listed under Cured waste resins or condensation products; (f) mixtures of wastes classified under Basel entry B3010 and listed under Perfluoro alkoxyl alkane; (g) mixtures of wastes classified under Basel entry B3020 restricted to unbleached paper or paperboard or of corrugated paper or paperboard, other paper or paperboard, made mainly of bleached chemical pulp, not coloured in the mass, paper or paperboard made mainly of mechanical pulp (for example, newspapers, journals and similar printed matter); (h) mixtures of wastes classified under Basel entry B3030; (i) mixtures of wastes classified under Basel entry B3040; (j) mixtures of wastes classified under Basel entry B3050..